Order, Family Court, New York County (Lori Sattler, J.), entered on or about May 27, 2009, insofar as it denied Tonia J.’s petition for modification of the judgment of divorce, Supreme Court, Westchester County, dated August 8, 2003, awarding custody of the subject children, China S. and Storm S., to the respondent father Levon S., unanimously affirmed, without costs.
Family Court’s determination that it was in the best interests of the subject children to remain in the sole legal and physical custody of the respondent father has a sound and substantial basis in the record (see Matter of Ernestine L. v New York Admin. for Children’s Servs., 71 AD3d 510 [2010]). The court clearly examined and weighed numerous factors, relying on no single factor, including the quality of the home environment, the parental guidance provided, the ability of each parent to provide for the children’s emotional and intellectual growth, and the relative fitness of each parent (Eschbach v Eschbach, 56 NY2d 167, 172-174 [1982]).
We have considered the remaining arguments and find them unavailing. Concur—Andrias, J.P., Nardelli, Moskowitz, De-Grasse and Román, JJ.